Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s arguments on 10/27/2021, with respect to the rejection(s) of claim(s) 2, 16, 30 have been fully considered and are persuasive.  
On 11/10/21, due to the complexity involved the examiner requested clarification of the numerical elements being claimed, and applicant on 11/11/12 provided the drawings with corresponding numerical elements.  Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jeong et al. US 2006/0146219 in view of Kim US 2006/0146254 and Kim US 2006/0001815. This is a Fourth Non-Final Office Action.
Claims 2-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 3, 8, 9, 12, 14-17, 22, 23, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2006/0146219 in view of Kim US 2006/0146254 and Kim US 2006/0001815 (hereinafter “Kim-815”).
Claim 2: Jong et al. disclose a display device comprising: 
(Fig. 4) a gate wiring GL2 (gate line) [0055]; 
a common wiring CL2 extending parallel to the gate wiring GL2 [0055], wherein the common wiring CL2 comprises a material same as the gate wiring GL2 (common line CL2 is formed of the same material as the gate line GL2) [0053]; 
a source wiring DL2 (vertical) intersecting with the gate wiring GL2 (horizontal) and the common wiring CL2 (horizontal), 
the source wiring DL2 overlapping with a first region of the gate wiring GL2 (overlapping region DL2/GL2) and a first region of the common wiring CL2 (overlapping region DL2/CL2); 
(Fig. 4) a semiconductor layer 403 (i.e., TFT 2) [0064] overlapping with a second region (TFT2/GL2) of the gate wiring GL2, the semiconductor layer 403 comprising a channel formation region of a transistor TFT2 [0064]; 
(Fig. 5B) a first conductive layer (source/drain electrodes SE2/DE2) [0062] electrically connected to the semiconductor layer 403; 
(Fig. 4) a common electrode CE2 over the semiconductor layer (semiconductor layer 403 of TFT2) [0064], the common electrode CE2 (vertical section CE2) extending along the source wiring DL2 and common electrode CE2 overlapping with a second region of the common wiring CL2 (CE2/CL2) 
(Figs. 4, 5C) a pixel electrode PXL2 [0066] over the semiconductor layer 403/TFT2, the pixel electrode PXL2 electrically connected to the semiconductor layer 403 through the first conductive layer DE2 (drain electrode) [0064]; and 
a liquid crystal material (a liquid crystal layer is interposed between the lower and upper substrates) [0071] over the common electrode CE2 and the pixel electrode PXL2, 
(Fig. 4) the common wiring CL2 is electrically connected to the common electrode CE2, 
the semiconductor layer 203/403 comprises amorphous silicon [0064].
except
the common electrode overlapping with a third region of the gate wiring 
the common electrode and the pixel electrode are overlapped with each other 
however Kim teaches
(Figs. 5B, 5D, 6D) a common electrode 232/206 [0050] over the semiconductor layer (inherent, overlapping TFT having source drain 216/218) [0046], the common electrode 232 extending along the source wiring 214 (data line)
(Figs. 5A, 5B, 5D) common electrode 232 overlapping with a third region of the gate wiring 202 (common electrode 232 overlaps gate line 202) [0050] and a second region of the common wiring 206 (common electrode 232 overlapping upper gate wiring 206) 
and Kim-815 teaches
(Fig. 2A) the common electrode 109 and the pixel electrode 107 are overlapped with each other (first pixel electrode connection line 117a of pixel electrode 117 overlaps the second-vertical common line 109b of common electrode 109 to form a first pixel electrode overlapping region P1) [0042]
It would have been obvious to one of ordinary skill in the art to modify Jeong's invention with Kim's structure in order to provide prevention of light leakage of the display device, as taught by Kim [0028]; and with Kim-815's structure in order to provide improved aperture ratio of the display device, as taught by Kim-815 [0014]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 16: Jong et al. disclose a display device comprising: 
(Fig. 4) a gate wiring GL2 (gate line) [0055]; 
a common wiring CL2 extending parallel to the gate wiring GL2 [0055], wherein the common wiring CL2 comprises a material same as the gate wiring GL2 (common line CL2 is formed of the same material as the gate line GL2) [0053]; 
the source wiring DL2 overlapping with a first region of the gate wiring GL2 (overlapping region DL2/GL2) and a first region of the common wiring CL2 (overlapping region DL2/CL2); 
Regarding the limitation "a first pixel; a second pixel adjacent to the first pixel in a direction along the source wiring; a third pixel adjacent to the first pixel in a direction along the gate wiring”: Jeong in (Fig. 4) [0007] discloses a plan view of an array substrate in an LCD; includes a plurality of gate lines GL2 arranged in a first direction at a third pixel adjacent to the first pixel in a direction (X-direction) along the gate wiring.
wherein each of the first pixel, the second pixel, and the third pixel comprises:
(Fig. 4) a semiconductor layer 403 (in TFT2) [0064] overlapping with a second region (overlapping region TFT2/GL2) of the gate wiring GL2, the semiconductor layer 403 comprising a channel formation region of a transistor TFT2 [0064]; 
(Fig. 5B) a first conductive layer (source/drain electrodes SE2/DE2) [0062] electrically connected to the semiconductor layer 403; 
(Fig. 4) a common electrode CE2 over the semiconductor layer (semiconductor layer 403 of TFT2) [0064], the common electrode CE2 extending along the source wiring DL2 and common electrode CE2 overlapping with a second region of the common wiring CL2 (CE2/CL2)
 (Figs. 4, 5C) a pixel electrode PXL2 [0066] over the semiconductor layer 403, the pixel electrode PXL2 electrically connected to the semiconductor layer 403 through the first conductive layer DE2 (drain electrode) [0064]; and 
a liquid crystal material (a liquid crystal layer is interposed between the lower and upper substrates)
(Fig. 4) the common wiring CL2 is electrically connected to the common electrode CE2 in the second region (fingers of the common electrode CE2 is formed extending from the common line CL2) [0053], 
the semiconductor layer 203/403 comprises amorphous silicon [0064].
except
the common electrode overlapping with a third region of the gate wiring 
the common electrode and the pixel electrode are overlapped with each other
wherein the common electrode in the first pixel is electrically connected to the common electrode of the third pixel through the common wiring
the common electrode in the first pixel and the common electrode in the second pixel are provided continuously, 
however Kim teaches
(Figs. 5B, 5D, 6D) a common electrode 232/206 [0050] over the semiconductor layer (inherent, overlapping TFT having source drain 216/218) [0046], the common electrode 232 extending along the source wiring 214 (data line)
(Figs. 5A, 5B, 5D) common electrode 232 overlapping with a third region of the gate wiring 202 (common electrode 232 overlaps gate line 202) [0050] and a second region of the common wiring 206 (common electrode 232 overlapping upper gate wiring 206) 
 (Fig. 5D) the common electrode 232 in the first pixel is electrically connected to the common electrode 232 of the third pixel (adjacent pixel in the X-direction) through the common wiring 232/206.
(Figs. 5A, 5D) the common electrode 232/206 in the first pixel and the common electrode 232/206 in the second pixel are provided continuously – Note: gate line 202 is arranged horizontally as an array, and common electrode line 206 is correspondingly arranged at a spacing distance from the gate line 202 [0045]
and Kim-815 teaches
(Fig. 2A) the common electrode 109 and the pixel electrode 107 are overlapped with each other (first pixel electrode connection line 117a of pixel electrode 117 overlaps the second-vertical common line 109b to form a first pixel electrode overlapping region P1) [0042]
It would have been obvious to one of ordinary skill in the art to modify Jeong's invention with Kim's structure in order to provide prevention of light leakage of the display device, as taught by Kim [0028]; and with Kim-815's structure in order to provide improved aperture ratio of the display device, as taught by Kim-815 [0014]

Claim 30: Jong et al. disclose a display device comprising: 
(Fig. 4) a gate wiring GL2 (gate line) [0055]; 
a common wiring CL2 extending parallel to the gate wiring GL2 [0055], wherein the common wiring CL2 comprises a material same as the gate wiring GL2 (common line CL2 is formed of the same material as the gate line GL2) [0053]; 
a source wiring DL2 (vertical) intersecting with the gate wiring GL2 (horizontal) and the common wiring CL2 (horizontal), the source wiring DL2 overlapping with a first region (overlapping region DL2/GL2) of the gate wiring and a first region (overlapping region DL2/CL2)
(Fig. 4) a semiconductor layer 403 (TFT2) [0064] overlapping with a second region of the gate wiring GL2 (overlapping region TFT2/GL2), the semiconductor layer 403 comprising a channel formation region of a transistor TFT2 [0064]; 
(Fig. 5B) a first conductive layer (source/drain electrodes SE2/DE2) [0062] electrically connected to the semiconductor layer 403; 
(Fig. 4) a common electrode CE2 over the semiconductor layer 403 [0064], the common electrode CE2 extending along the source wiring DL2, and common electrode CE2 overlapping with a second region of the common wiring CL2 (CE2/CL2); 
(Figs. 4, 5C) a pixel electrode PXL2 [0066] over the semiconductor layer 403, the pixel electrode PXL2 electrically connected to the semiconductor layer 403 through the first conductive layer DE2 (drain electrode) [0064]; and 
a liquid crystal material (a liquid crystal layer is interposed between the lower and upper substrates) [0071] over the common electrode CE2 and the pixel electrode PXL2, 
(Fig. 4) the common wiring CL2 is electrically connected to the common electrode CE2, 
the common wiring CL2 is electrically connected to the common electrode CE2 in the second region (common electrode CE2 is formed extending from common line CL2) [0052]
the semiconductor layer 203/403comprises amorphous silicon [0064].
except
the common electrode overlapping with a third region of the gate wiring
the common electrode and the pixel electrode are overlapped with each other
wherein the common electrode in the first pixel is electrically connected to the common electrode of the third pixel through the common wiring. 

(Figs. 5B, 5D, 6D) a common electrode 232/206 [0050] over the semiconductor layer (inherent, overlapping TFT having source drain 216/218) [0046], the common electrode 232 extending along the source wiring 214 (data line)
(Figs. 5A, 5B, 5D) common electrode 232 overlapping with a third region of the gate wiring 202 (common electrode 232 overlaps gate line 202) [0050] and a second region of the common wiring 206 (common electrode 232 overlapping upper gate wiring 206) 
(Fig. 5A, 5D) the common electrode 232 in the first pixel is electrically connected to the common electrode 232 of the third pixel through the common wiring 206 – Note: gate line 202 is arranged horizontally as an array, and common electrode line 206 is correspondingly arranged at a spacing distance from the gate line 202 [0045]
and Kim-815 teaches
(Fig. 2A) the common electrode 109 and the pixel electrode 107 are overlapped with each other (first pixel electrode connection line 117a of pixel electrode 117 overlaps the second-vertical common line 109b to form a first pixel electrode overlapping region P1) [0042]
It would have been obvious to one of ordinary skill in the art to modify Jeong's invention with Kim's structure in order to provide prevention of light leakage of the display device, as taught by Kim [0028]; and with Kim-815's structure in order to provide improved aperture ratio of the display device, as taught by Kim-815 [0014]

Claims 3, 8, 9, 12, 14, 15, 17, 22, 23, 26, 28, 29
Claims 3, 17: (Fig. 4) the common electrode CE2 is electrically connected to the second region (over TFT2) of the common wiring CL2
Claims 8, 22: (Fig. 4) the pixel electrode PXL2 is provided over the common electrode CE2.  
Claims 9, 23: (Fig. 4) the pixel electrode PXL2 comprises openings
Claims 12, 26: the source wiring comprises aluminum and molybdenum (gate line GL2 is formed of the same material as the source line DL2; i.e., aluminum and molybdenum as taught by Park) [0061]) – Note: Park et al. disclose in (Fig. 5) the source wiring 424 comprises aluminum and molybdenum (gate line 412 is formed by low-resistance metal such as aluminum and molybdenum) [0091-0092]
Claims 14, 28: (Fig. 2) a width of the second region of the gate wiring GP1 (gate pad electrode GP2, formed at one end of the gate line GL2) [0054] is larger than each width of the first region and the third region of the gate wiring GL1
Claims 15, 29: (Fig. 4) a width (409) of the second region of the common wiring CL2 is larger than a width (CL2) of the first region of the common wiring CL2 – Note: the common line CL2 has a first region (CL2) having a first width in the vertical direction, and a second region CL2/409 (second dummy layer 409 of metal material is connected with the common line CL2) [0056] having a second width (409) larger than the first width CL2 in the vertical direction,

5.	Claims 4-7, 10-13, 18-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2006/0146219, Kim US 2006/0146254 and Kim US 2006/0001815 (hereinafter “Kim-815”) as applied to claims 1, 16, 30 above, and further in view of Park US 2006/0146257.
Claims 4-7, 10, 11-13, 18-21, 24-27: 
Park teaches
Claims 4, 18: (Fig. 5) the common electrode 417a/417b/417 does not overlap with the source wiring 424
Claims 5, 19: (Fig. 5) the common electrode 417a/417b/417 does not overlap with the first conductive layer 426
Claims 6, 20: (Fig. 5) the common wiring 416 does not overlap with the first conductive layer 426
Claims 7, 21: (Fig. 5) the pixel electrode 430 does not overlap with the source wiring 424.
Claims 10, 24: (Fig. 5) the channel formation region (427) does not overlap with the common electrode 417a/417b/417 and the pixel electrode 430
Claims 11, 25: (Fig. 5) the gate wiring 412 comprises aluminum and molybdenum (gate line 412 is formed by low-resistance metal such as aluminum and molybdenum) [0091-0092]
Claims 12, 26: (Fig. 5) the source wiring 424 comprises aluminum and molybdenum (gate line 412 is formed by low-resistance metal such as aluminum and molybdenum) [0091-0092]
Claims 13, 27: (Fig. 6A) the first conductive layer 424/426/428 (source/drain electrodes) comprises a material same as the source wiring 424 (data line) [0100]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871